Citation Nr: 0714510	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
prostate cancer, to include as a result of exposure to 
ionizing radiation.  

2.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determinations 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2007, the Board granted the veteran's motion to 
advance this appeal on its docket.  

In July 2001, the Board denied service connection for 
prostate cancer.  Board decisions are final when issued.  
38 C.F.R. § 20.1100 (2006).  Although the August 2003 RO 
decision was based on a finding that new and material 
evidence had not been submitted, the RO issued a statement of 
the case which appeared to deny service connection on the 
merits.  The Board must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
prostate cancer in July 2001. 

2.  Evidence received since the denial of service connection 
for prostate cancer creates a reasonable possibility of 
substantiating the claim.

3.  Prostate cancer was not demonstrated for many years after 
service and is not related to the veteran's inservice 
radiation exposure.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for prostate cancer has 
been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2003, January 2006, and May 2006 VCAA letters VA 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence he was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
January 2006 letter notified him of the need to submit any 
pertinent medical or service medical records in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The January 2003 and 2006 VCAA letters provided notice on the 
first three Dingess elements.  The May 2006 letter provided 
notice as to effective dates and ratings.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating.  The timing deficiency with regard to the 
January 2006 letter was cured by readjudication of the claim 
after the notice was sent.

The timing deficiency with regard to the May 2006 letter was 
not cured by readjudication.  Any deficiency in the notice to 
the veteran or the timing of this notices is harmless.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  Here, the claim is being 
denied, and no rating or effective date is being set.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran's claim was also reviewed by 
the Chief Public Health and Environmental Hazards Officer.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.


Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

New and Material

In light of the Board's July 2001 decision denying service 
connection for prostate cancer, the claim can be reopened 
only be submission of new and material evidence.  38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).

In the July 2001 decision, the Board noted that the veteran's 
service medical records were devoid of complaints or findings 
referable to prostate cancer.  It noted that at the time of 
the veteran's January 1946 service separation medical 
examination normal findings were reported for the 
genitourinary system.

The Board further noted that in late 1997 the veteran was 
evaluated by private clinicians for symptoms of nocturia and 
was found to have prostate carcinoma with extensive 
involvement of the right lobe of the prostate.

The Board observed that the record contained statements from 
service colleagues of the veteran essentially asserting that 
the veteran was stationed in Kure, Japan, in late 1945 as 
part of the United States occupation force and that during 
this time he was involved with the collection and salvaging 
of usable material and equipment.  Such duties were 
reportedly performed without regard to any precautions 
against radiation exposure.

The Board also indicated that in December 1998, the Defense 
Threat Reduction Agency (DTRA) notified the veteran that a 
review of their records confirmed his participation with the 
occupation forces in Hiroshima and that in a February 2000 
followup letter to the veteran the DTRA specifically stated 
that their records revealed that the veteran served with the 
3rd Platoon, 236th Quartermaster Corps Salvage and Collection 
Company, which was in the vicinity of Hiroshima from October 
23 to December 6, 1945.  The DTRA added that the veteran's 
service in Kure, Japan, which was 9 miles from Hiroshima, 
qualified him as a member of the Hiroshima occupational 
force.

The Board noted that in April 2000, the RO submitted a 
request to the DTRA for a dose estimate for any radiation 
exposure that the veteran may have received as a result of 
his presence in and around Hiroshima, Japan, between October 
23, 1945, and December 6, 1945, as a member of the 3rd 
Platoon, 236th Quartermaster Corps Salvage and Collection 
Company.

In a May 2000 letter, DTRA reported that their historical 
records confirmed the veteran was a member of the occupying 
force that was present in the VA defined Hiroshima area 
between October 23 and December 6, 1945.  They stated that a 
scientific dose reconstruction titled Radiation Dose 
Reconstruction United States Occupational Forces in Hiroshima 
and Nagasaki, Japan, 1945-1946 (DNA 5512F) had determined the 
maximum possible radiation dose that might have been received 
by any individual who was either at Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to March 1946 for Hiroshima).  Using all possible "worst 
case" assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than 1 rem.  DTRA also 
indicated that it was probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and the 
highest dose received by anyone was a few tenths of a 
millirem.

The Board further observed that in June 2000, the RO referred 
the veteran's claim to VA's Director of Compensation and 
Pension.  In July 2000, the Director of VA Compensation and 
Pension Service referred the veteran's claims folder to the 
Undersecretary for Health for review.  He noted that the 
veteran was diagnosed with moderately differentiated 
adenocarcinoma of the prostate and that the veteran's 
presence at Hiroshima for the full duration of the American 
occupation using all possible "worst case" assumptions would 
have resulted in a calculated dose of less than 1 rem for 
external radiation, inhalation and ingestion.  

The Board also noted that in a July 2000 memorandum a VA 
physician acting on behalf of the VA Chief of Public Health 
and Environmental Hazards Office stated that the sensitivity 
of the prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  The opinion 
concluded that in light of the above, it was unlikely that 
the veteran's prostate cancer could be contributed to 
exposure to ionizing radiation in service.

The Board further observed that in a July 2000 advisory 
opinion, the Director of Compensation and Pension Service 
stated that as a result of the above medical opinion from the 
Undersecretary of Health and following a review of the 
evidence in its entirety it was his opinion that there was no 
reasonable possibility that the veteran's prostate cancer was 
the result of exposure to ionizing radiation in service.

The Board further noted that in November 2000, the veteran 
submitted several magazine articles into evidence which 
described the veteran's efforts to seek medical treatment and 
disability compensation from the Government following their 
exposure to ionizing radiation.  It also noted that the 
veteran had submitted into evidence an additional lay 
statement signed by three of the veteran's service colleagues 
describing the duties and activities of the veteran's unit 
while stationed in Japan.  It was noted in this statement 
that members of the veteran's unit were "innocently exposed 
to whatever residue of the atomic explosion" and that they 
"were not advised of precautions nor given any protective 
garments, special washup facilities" nor provided monitors 
nor detectors.

The Board noted that there was no medical evidence suggesting 
that the veteran's prostate cancer developed while he was 
serving on active duty or prior to 1987.  It observed that as 
prostate cancer was first clinically shown in the late 
1980's, approximately 4 decades after service, it was too 
remote in time therefrom to attribute to service on either a 
direct basis or on a presumptive basis relating to chronic 
diseases provided by 38 C.F.R. § 3.309(a).

The Board further observed that for the claim to qualify 
under the presumptive provisions of 38 U.S.C.A. § 1112(c) or 
38 C.F.R. § 3.309(d), the veteran must have suffered from a 
cancer listed therein and that prostate cancer was not 
included in the list.  Therefore, neither § 1112 nor 38 
C.F.R. § 3.309(d) was available to the veteran.

The Board also noted that under 38 C.F.R. § 3.311(b) prostate 
cancer was considered a "radiogenic disease".  38 C.F.R. § 
3.311(b)(2)(xxiii).  The Board indicated that the 
preponderance of the evidence was against the veteran's claim 
for service connection for prostate cancer based on radiation 
exposure in service.  The radiation dose reconstruction 
showed that the veteran was exposed to less than 1 rem and 
the record contained no radiation dose information from the 
veteran and the veteran had provided the Board with no 
reasonable basis for rejecting the radiation dose information 
provided by the DTRA.  The Board found that VA medical 
opinions based upon this likely level of radiation exposure 
and on quantitative analysis in recent scientific studies 
were clearly against the veteran's claim and that a contrary 
opinion of a competent nature had not been presented.  The 
Board concluded that service connection for prostate cancer 
secondary to exposure to ionizing radiation as claimed was 
not warranted.

Evidence received subsequent to the September 2001 Board 
decision includes modified dose estimates from the DTRA, 
additional statements from the veteran in support of his 
claim, and scientific studies of radiation exposure following 
the atomic explosions in Japan.  The revised estimate from 
the DTRA for the first time, estimated the radiation dosage 
for the prostate.  The scientific studies contain additional 
information pertinent to potential radiation exposure.

This evidence is new because it was not previously of record.  
The prior denial was premised on the level of the veteran's 
radiation exposure.  The new evidence pertains to this 
element and raises the reasonable possibility of 
substantiating the claim.  As such the evidence is new and 
material.  38 C.F.R. § 3.156(a).

Merits

With regard to the elements of service connection, there is 
evidence of current prostate cancer or its residuals.  The 
DTRA has confirmed exposure to radiation in service, thus 
documenting an in-service injury.

The remaining question is whether there is a relationship 
between the in-service radiation exposure and current 
prostate cancer.

There is no evidence of prostate cancer in service or within 
one year of service.  The evidence shows that the disease was 
first demonstrated decades after service.  Accordingly, 
service connection would not be warranted on the basis of the 
presumptions accorded chronic diseases.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.303(b), 3.307(a), 3.309.

Prostate cancer is not among the cancers presumptively 
service connected in radiation exposed veterans.  38 C.F.R. 
§ 3.309(d).

Prostate cancer is a radiogenic disease as specified in 
38 C.F.R. § 3.311.  The RO undertook the development required 
by that regulation.  In an August 2005 memorandum, the Chief 
Public Health and Environmental Hazards Officer noted the 
reports of exposure determined by DTRA.  It was further 
reported that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  In light of the above, it was unlikely that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.  

In an August 2005 letter, titled Radiation Review--38 C.F.R. 
§ 3.311, the Director, Compensation and Pension Service 
(Under Secretary for Benefits) considered the medical opinion 
from the Under Secretary for Health.  The Under Secretary for 
Benefits advised that as a result of the medical opinion from 
the Under Secretary for Health and following review of 
evidence in its entirety, it was her opinion that there was 
no reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure in service. 

In sum, the process required by 38 C.F.R. § 3.311, yielded 
opinions that were against a relationship between radiation 
exposure and service.  Service connection could not be 
granted, therefore under 38 C.F.R. § 3.311.

The veteran has attempted to establish service connection on 
a direct basis by submitting newspaper articles and 
scientific studies.  This information does not, however, 
pertain to the veteran's level of radiation exposure or to 
the likelihood that his exposure lead to the development of 
prostate cancer.  Equally important, is the fact that this 
evidence was considered by medical experts in rendering the 
opinions discussed above.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim on any basis.  The benefit of the 
doubt doctrine is not for application, and service connection 
for prostate cancer must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for prostate cancer.

Service connection for prostate cancer is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


